Citation Nr: 1549336	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left arm condition, to include nerve damage.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of right foot surgery, to include as secondary to service-connected bilateral tinea pedis.  

5.  Entitlement to service connection for low back strain, to include as secondary to service-connected tinea pedis.  

6.  Entitlement to an initial compensable rating for service-connected tinea pedis.  

7.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	S.F. Raymond Smith, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2012, September 2012, and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a February 2015 rating decision, the RO awarded a temporary total rating for service-connected anxiety disorder, from October 6, 2014, through December 31, 2014, based on hospitalization for a service-connected disability.  The Board will exclude this period from consideration in the evaluation of service-connected anxiety disorder.  However, because a 50 percent was continued for anxiety disorder from January 1, 2015, and higher ratings are still available, the Board will consider whether a rating in excess of 50 percent is warranted from that date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a bilateral ankle disability and PTSD have been raised by the record in statements dated October 2012 and October 2014, respectively, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(15) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, & 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In March 2014, the Veteran perfected an appeal as to each issue listed on the title page by submitting three separate VA Form 9s, Appeal to the Board of Veterans' Appeals.  On each VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge.  In October 2014, the Veteran was notified that his requested Board video conference hearing was scheduled for November 17, 2014.  

In November 2014, the Veteran requested that his hearing be rescheduled.  He stated that he had been admitted to a residential PTSD program at the VA Medical Center in Hampton, Virginia, in October 2014 and would be discharged from the program in December 2014.  See October 2014 Fax; see also November 2014 Statement from Dr. C.T.  

As the requested video conference hearing has not been rescheduled, the claims on appeal must be remanded to afford the Veteran a Board video conference hearing, as requested.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







